MEMORANDUM **
The Clerk shall file the May 1, 2007 response to the motion to dismiss and the May 10, 2007 response to the court’s order to show cause.
A review of the response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, the motion to summarily affirm the district court’s judgment is granted.
*503All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.